Grant, J.
(after stating the facts). Section 3033, 1 Comp. Laws, provides, among other things, that “the city treasurer shall be the collector of State and county taxes within the city, and all other taxes and assessments levied within the city. He shall perform all such duties in relation to the collection of taxes as the council may prescribe, and as provided by this act.” ^Section 3335 provides that he “ shall perform the same duties and have the same powers as township treasurers, except as herein otherwise provided.” Section 3310 provides that moneys not received or appropriated for any particular fund shall be credited to the contingent fund. Section 3332, as originally enacted, provided that “all such percentages for fees collected by him [city treasurer] shall be paid into the city treasury to the credit of the contingent fund.” This section was amended in 1899 (Act No. 136,. Pub. Acts 1899, chap. 31, § 15), and that clause was omitted.
It seems to us entirely clear that it was the purpose of this act to impose upon the treasurer as such the duty of collecting taxes, and not as the independent agent of the State, and to confer upon the municipality the power to fix his compensation for all such services. This duty was imposed upon him as a city officer, with the provision that he should receive for all his services such compensation as the common council might by ordinance allow. The ordinance enacted covers his compensation for all services he *191renders as such officer. The provision that, as collector, he should have the same power as township treasurers, relates solely to the methods provided for collecting the taxes, and does not carry with it the right to retain the fees in addition to his salary. Township treasurers receive .no other compensation than the fees provided by law. The fact that in the amendment of 1899 the closing sentence of section 3332 was omitted is not of itself sufficient to show that the legislature inténded to increase the treasurer’s compensation beyond that fixed by the council. "Without the omitted clause, all such fees would, under section 3310, be credited to the contingent fund.
Judgment affirmed.
The other Justices concurred.